DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 11, and 20-26 are examined in this office action of which claims 20-26 are new, claims 2-10 and 12-19 were cancelled, and claims 1 and 11 were amended in the reply dated 7/8/22.
Claim Interpretation
	Claims 1 and 11 recite making a 52100-chrome steel composite as well as using 52100-chrome steel powder. 52100 steel is a known standard alloy in the art and applicant has defined in the composition in Table 1 on page 25 of the specification as 0.95-1.1 % C, 1.3-1.6% Cr, 0.25% Mn, 0.15-0.3% Si, 0.3% P, 0.25% S, and balance Fe. This composition is in wt% as this is how the nominal composition is known in the art, see Fernandes et al. "Wear and corrosion of niobium carbide coated AISI 52100 bearing steel" Surf Coatings Technol (2015) 279:112-7 cited in specification on page 3, lines 7-9. Thus, this composition will be used to interpret the claim limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claim 1 has been amended to include the limitation “removing the ethanol from the sonicated suspension to produce a dry uniform mixture of the 52100-chrome steel powder and cubic boron nitride powder,” in lines 5-6. An identical amendment was made in lines 7-9 of claim 11. Regarding the claimed subject matter of a “uniform” mixture, applicant points to Examples 9-1 to 9-3 as support for the amendments to claim 1 and to Examples 9-1Ni and 9-2Ni for claim 11. However, in Table 2 on page 25 of the specification where these embodiments are outlined, there is no mention of forming a uniform mixture of powders. The only mention of “uniform” in the specification is on page 31, lines 11-13 and this statement is in relation to cBN particles in the bearing steel matrix after sintering, not to the mixture of the powders before sintering. Therefore, the specification does not describe the claimed subject matter of “uniform” mixture in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claims 20-26 are also rejected as they depend from claims 1 and 11 and do not solve the above issue. 
Instant claim 1 has also been amended to include the limitation “the cubic boron nitride particles are uniformly distributed in the 52100-chrome steel composite” in lines 13-14. Regarding the claimed subject matter of “uniformly distributed”, applicant points to Examples 9-1 to 9-3 as support for the amendments to claim 1 and to Examples 9-1Ni and 9-2Ni for claim 11. However, in Table 2 on page 25 of the specification where these embodiments are outlined, there is no mention of forming a uniform distribution of cubic boron nitride. The only mention of “uniform” in the specification is on page 31, lines 11-13 and this statement is in relation to cBN particles in the bearing steel matrix after sintering at 900 and 1000°C, but this is statement is not in relation to all temperatures across the claimed range. Therefore, the specification does not describe the claimed subject matter of “uniformy distributed” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claims 20-23 and 26 are also rejected as they depend from claim 1 and do not solve the above issue. 

Instant claim 11 has been amended to include the limitation “a hardness of the 52100-chrome steel composite is from 50 HRC to 53HRC”. Regarding the claimed subject matter of where the hardness is “from 50 HRC to 53 HRC”, applicant points to Examples 9-1Ni and 9-2Ni for support for claim 11. However, in Table 4 on page 33 of the specification where the properties of these embodiments are outlined, Example 9-1Ni has a hardness of 47HRC and Example 9-2Ni has a hardness of 48HRC. Even the other example, 9-3Ni, which falls outside the claimed range of nickel coated cubic boron nitride has a hardness of 44HRC. None of the disclosed examples falls within the range of 50 to 53HRC. Therefore, the specification does not describe the claimed subject matter of “a hardness of the 52100-chrome steel composite is from 50 HRC to 53HRC” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claims 24-25 are also rejected as they depend from claim 11 and do not solve the above issue.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dry powder mixture" in line 7. This recitation is repeated in claim 21.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “a dry uniform mixture”, there is no previous recitation of a dry powder mixture. Claims 20, 22-23 and 26 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation "the cubic boron nitride particles" in line 13. There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of cubic boron nitride powder, there is no previous recitation of cubic boron nitride particles. Claims 20-23 and 26 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 22 and 25 recites the limitation "the sintered sample”. There is insufficient antecedent basis for this limitation in the claim. While sintering is recited in claim 1 and spark plasma sintering is recited in claim 11, there is no previous recitation of a sample.

Claim 23 recites the limitations “the sintering temperature” and "the sintering”. There is insufficient antecedent basis for this limitation in the claim. While spark plasma sintering is recited in claim 11, there is no previous recitation of merely sintering or a sintering temperature.

Claim 26 recites the limitation “the nickel coated boron nitride powder”. There is insufficient antecedent basis for this limitation in the claim. While nickel coated boron nitride powder is recited in claim 11, claim 26 depends from claim 1 and claim 1 contains no previous recitation of nickel coated boron nitride powder. 
Also, as the nickel coated boron nitride powder’s presence is necessary for the phase transition from a magnetic phase to a non-magnetic phase to occur, it is not clear if this claim intends to substitute nickel coated boron nitride powder for boron nitride powder in claim 1, whether this claim was intended to depend from claim 11, or some other meaning. If the nickel coated boron nitride powder is intended to replace the boron nitride powder in claim 1, this step should be clear in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Composite Material by Using Spark Plasma Sintering of Ohtake in view of US 2018/0155250 A1 of Hakeem, JP H03-44450A of Kuratomi, and US 2020/0269314 A1 of Hong. 
As to claim 1, Ohtake’s discloses spark plasma sintering iron-based alloy powder sintered bodies (Ohtake, pg. 4 of translation, last paragraph of section 1). Ohtake discloses where sintering was performed using a steel alloy powder was mixed with 0 to 10 wt% of BN (hexagonal boron nitride) and sintered (Ohtake, pg. 5 of translation, first paragraph of section 2.2). Ohtake discloses where these samples are spark plasma sintered at 900-1000 °C (Ohtake, pg. 5 of translation, Table 2 Sintering Conditions)., meeting the claimed range of 900-1000 °C. Ohtake discloses where these samples are spark plasma sintered at a pressure of 49-98 MPa (Ohtake, pg. 5 of translation, Table 2 Sintering Conditions).as well as specific example of plasma sintering at 49 (Ohtake, pg. 9 of translation, Table 5), and this example falls within the claimed range of 45-55 MPa. 
Ohtake discloses where these samples are spark plasma sintered with a heating period of 10 min and a holding time of 5 min (Ohtake, pg. 5 of translation, Table 2 Sintering Conditions). This sintering time is close to the claimed range, 5 min versus 8-12 min, and as Ohtake discloses that this sintering time produces a part with 96 to 98.1% relative density (Ohtake, pg. 7 of translation, Table 4), a person of ordinary skill would expect the same or similar density properties from a sintering time that differs by only 3 minutes. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.
However, Ohtake does not disclose sonicating the steel powder and boron nitride in a solvent to form a sonicated suspension, nor removing the solvent from this suspension to form a dry uniform powder mixture.
Hakeem relates to a method for producing a composite of cubic boron nitride dispersed in a SiAlON ceramic using spark plasma sintering (Hakeem, abstract). Hakeem teaches that the raw material powders can be mixed using sonication (Hakeem, paragraph [0010]). Hakeem teaches that the powders are dispersed in a sufficient amount of an organic solvent, preferably volatile at room temperature, to form a slurry which is sonicated for 10-60 minutes, preferably 25-35 minutes (Hakeem, paragraph [0063]). Hakeem teaches where the solvent in a preferred embodiment is ethanol (Hakeem, paragraph [0063]). Hakeem teaches after the sonication, the slurry is heated to 60-120° C., preferably 70-90° C. for 1-24 hours, preferably 8-24 hours, more preferably 10-24 hours to remove the solvent completely (Hakeem, paragraph [0063]). Hakeem teaches that that sonication breaks up the particles and deagglomerates the powders (Hakeem, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute dispersing the powders in ethanol and sonicating them followed by heating the slurry to remove the solvent as taught by Hakeem into the method disclosed by Ohtake, thereby breaking up the particles and deagglomerates the powders (Hakeem, paragraph [0063]).
Ohtake does not explicitly disclose where the boron nitride particles are cubic boron nitride.
Kuratomi being in the same field of endeavor relates to producing a sintered compact of cubic BN reinforced high speed tool steel composite by mixing respective powders of high speed tool steel, cubic BN, and Ni or Co alloy in a specific proportion, compacting the resulting powder mixture at a specific pressure, and then heating and sintering the resulting green compact at a specific temp (Kuratomi, abstract). Kuratomi teaches adding 20 to 5 wt% of cubic boron nitride to the composite (Kuratomi, pg. 3 of translation, lines 8-10). Kuratomi teaches that this addition results in a composite having higher hardness than conventional tool steel (Kuratomi, pg. 6 of translation, lines 11-13).
As Ohtake and Kuratomi both relate to steel composites utilizing boron nitride, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 20 to 5 wt% of cubic boron nitride as taught by Kuratomi into the method of making a composite disclosed by Ohtake, thereby resulting in a composite having higher hardness than conventional tool steel (Kuratomi, pg. 6 of translation, lines 11-13).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention/||at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition of cubic boron nitride over the prior art disclosure since the prior art teaches that the composite has higher hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Ohtake does not explicitly disclose where the steel powder used is steel 52100 nor where the grain size distribution has 95% less than 47.53 μm.
	Hong relates to boron-nitride/metal nanocomposites (Hong, abstract) and making these composites using spark plasma sintering (Hong, paragraphs [0064] and [0068]). Hong teaches that the metal particles can be an alloy such as ASTM 52100 (Hong, paragraph [0043]) and the particles may have a size of 1nm to 50 μm (Hong, paragraph [0044]). Hong teaches that composites made in this manner have improved tensile and yield strength over pure metal (Hong, Table 2, paragraph [0081]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ASTM 52100 with a size of 1nm to 50 μm as taught by Hong into the method of making a composite disclosed by Ohtake, thereby achieving improved tensile and yield strength over pure metal (Hong, Table 2, paragraph [0081]). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition and grain size over the prior art disclosure since the prior art teaches improved tensile and yield strength throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Finally, Ohtake does not disclose where the cubic boron nitride particles are uniformly distributed in the 52100-chrome steel composite, a density of the 52100-chrome steel composite is from 5.31 g/cm2 to 6.83 g/cm2, and a hardness of the 52100-chrome steel composite is from 50 HRC to 53HRC. 
However, as noted above, Ohtake, in combination with Hakeem, Kuratomi, and Hong teach the method as claimed and as such a person of ordinary skill would expect the same method applied to the same materials to produce the same properties in the product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Composite Material by Using Spark Plasma Sintering of Ohtake in view of US 2018/0155250 A1 of Hakeem, JP H03-44450A of Kuratomi, US 2020/0269314 A1 of Hong, and CN 109266950 A of Lei.
As to claim 11, Ohtake’s discloses spark plasma sintering iron-based alloy powder sintered bodies (Ohtake, pg. 4 of translation, last paragraph of section 1). Ohtake discloses where sintering was performed using an alloy powder having a SKD61 steel composition as a raw material, and was mixed with 0 to 10 wt% of BN (hexagonal boron nitride) and sintered (Ohtake, pg. 5 of translation, first paragraph of section 2.2). Ohtake discloses where these samples are spark plasma sintered at 900-1000 °C (Ohtake, pg. 5 of translation, Table 2 Sintering Conditions)., meeting the claimed range of 900-1000 °C. Ohtake discloses where these samples are spark plasma sintered at a pressure of 49-98 MPa (Ohtake, pg. 5 of translation, Table 2 Sintering Conditions).as well as specific example of plasma sintering at 49 MPa (Ohtake, pg. 9 of translation, Table 5), and this example falls within the claimed range of 45-55 MPa. 
Ohtake discloses where these samples are spark plasma sintered with a heating period of 10 min and a holding time of 5 min (Ohtake, pg. 5 of translation, Table 2 Sintering Conditions). This sintering time is close to the claimed range, 5 min versus 8-12 min, and as Ohtake discloses that this sintering time produces a part with 96 to 98.1% relative density (Ohtake, pg. 7 of translation, Table 4), a person of ordinary skill would expect the same or similar density properties from a sintering time that differs by only 3 minutes. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.
However, Ohtake does not disclose sonicating the steel powder and boron nitride in a solvent to form a sonicated suspension, nor removing the solvent from this suspension to form a dry uniform powder mixture.
Hakeem relates to a method for producing a composite of cubic boron nitride dispersed in a SiAlON ceramic using spark plasma sintering (Hakeem, abstract). Hakeem teaches that the raw material powders can be mixed using sonication (Hakeem, paragraph [0010]). Hakeem teaches that the powders are dispersed in a sufficient amount of an organic solvent, preferably volatile at room temperature, to form a slurry which is sonicated for 10-60 minutes, preferably 25-35 minutes (Hakeem, paragraph [0063]). Hakeem teaches where the solvent in a preferred embodiment is ethanol (Hakeem, paragraph [0063]). Hakeem teaches after the sonication, the slurry is heated to 60-120° C., preferably 70-90° C. for 1-24 hours, preferably 8-24 hours, more preferably 10-24 hours to remove the solvent completely (Hakeem, paragraph [0063]). Hakeem teaches that that sonication breaks up the particles and deagglomerates the powders (Hakeem, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute dispersing the powders in ethanol and sonicating them followed by heating the slurry to remove the solvent as taught by Hakeem into the method disclosed by Ohtake, thereby breaking up the particles and deagglomerates the powders (Hakeem, paragraph [0063]).
Ohtake does not explicitly disclose where the boron nitride particles are cubic boron nitride.
Kuratomi being in the same field of endeavor relates to producing a sintered compact of cubic BN reinforced high speed tool steel composite by mixing respective powders of high speed tool steel, cubic BN, and Ni or Co alloy in a specific proportion, compacting the resulting powder mixture at a specific pressure, and then heating and sintering the resulting green compact at a specific temp (Kuratomi, abstract). Kuratomi teaches adding 20 to 5 wt% of cubic boron nitride to the composite (Kuratomi, pg. 3 of translation, lines 8-10), overlapping the claimed range of 10-20 wt%. Kuratomi teaches that this addition results in a composite having higher hardness than conventional tool steel (Kuratomi, pg. 6 of translation, lines 11-13).
As Ohtake and Kuratomi both relate to steel composites utilizing boron nitride, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 20 to 5 wt% of cubic boron nitride as taught by Kuratomi into the method of making a composite disclosed by Ohtake, thereby resulting in a composite having higher hardness than conventional tool steel (Kuratomi, pg. 6 of translation, lines 11-13).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed concentration of cubic boron nitride over the prior art disclosure since the prior art teaches that the composite has higher hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	Ohtake does not disclose where the cubic boron nitride is nickel coated.
Lei relates to cubic boron nitride reinforced steel matrix composite material and preparation method thereof (Lei, pg. 1 of translation, line 11). Lei teaches using a nickel-plated cubic boron nitride micropowder in making the steel-based composite (Lei, pg. 3 of translation, lines 5-6). Lei teaches that nickel-plated cubic boron nitride micropowder improves the adhesion of the steel matrix to cBN powder (Lei, pg. 2 of translation, lines 5-6).
As Ohtake and Lei both relate to boron nitride reinforced steel matrix composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute nickel-plated cubic boron nitride as taught by Lei into the method disclosed by Ohtake, thereby improving the adhesion of the steel matrix to cBN powder (Lei, pg. 2 of translation, lines 5-6).

Ohtake does not explicitly disclose where the steel powder used is steel 52100 nor where the grain size distribution has 95% less than 47.53 μm.
	Hong relates to boron-nitride/metal nanocomposites (Hong, abstract) and making these composites using spark plasma sintering (Hong, paragraphs [0064] and [0068]). Hong teaches that the metal particles can be an alloy such as ASTM 52100 (Hong, paragraph [0043]) and the particles may have a size of 1nm to 50 μm (Hong, paragraph [0044]). Hong teaches that composites made in this manner have improved tensile and yield strength over pure metal (Hong, Table 2, paragraph [0081]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ASTM 52100 with a size of 1nm to 50 μm as taught by Hong into the method of making a composite disclosed by Ohtake, thereby achieving improved tensile and yield strength over pure metal (Hong, Table 2, paragraph [0081]). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed grain size over the prior art disclosure since the prior art teaches improved tensile and yield strength throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Finally, Ohtake does not disclose where a density of the 52100-chrome steel composite is from 6.27 g/cm2 to 6.93 g/cm2, a hardness of the 52100-chrome steel composite is from 50 HRC to 53HRC, and where an XRD spectrum of the 52100-chrome steel composite does not contain a peak at 2Θ of 44.56°. 
However, as noted above, Ohtake, in combination with Hakeem, Kuratomi, Hong, and Lei teach the method as claimed and as such a person of ordinary skill would expect the same method applied to the same materials to produce the same properties in the product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Composite Material by Using Spark Plasma Sintering of Ohtake, US 2018/0155250 A1 of Hakeem, JP H03-44450A of Kuratomi, and US 2020/0269314 A1 of Hong, as applied to claim 1 above, and further in view of "Field‐assisted sintering technology/spark plasma sintering: mechanisms, materials, and technology developments." of Guillon.
	As to claim 20, Ohtake, in combination with Hakeem, Kuratomi, and Hong teach the method of claim 1, see rejection above. However, Ohtake does not disclose where the heating rate to the sintering temperature is 400°C/min and the cooling rate following the sintering is 200°C/min.
	Guillon relates to the same field of endeavor of spark plasma sintering (Guillon, pg. 830, section 1.1, first paragraph). Guillon teaches using sintering cycles with heating rates as high as 1000°Cmin-1. Guillon teaches that spark plasma sintering can reach active cooling rates under gas flow of 400°Cmin-1 (Guillion, pg. 831, section 1.2, first paragraph). Guillon teaches that these rates reduce the total duration of the process and energy costs (Guillon, pg. 831, section 1.2, first paragraph). Guillion teaches that as grain growth requires time at high temperature for which grain boundary mobility is enhanced, the shorter the time the sintering body has to be held at maximum temperature, the more coarsening should be suppressed (Guillon, pg. 834, section 2.2, first paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a heating rate of as high as 1000°Cmin-1 and a cooling rate after sintering of up to 400°Cmin-1 as taught by Guillon into the method of spark plasma sintering disclosed by Ohtake, thereby reducing the total duration of the process and energy costs (Guillon, pg. 831, section 1.2, first paragraph) and suppress the coarsening of grains (Guillon, pg. 834, section 2.2, first paragraph).
	As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed heating and cooling rates over the prior art disclosure since the prior art minimize grain growth throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Composite Material by Using Spark Plasma Sintering of Ohtake, US 2018/0155250 A1 of Hakeem, JP H03-44450A of Kuratomi, and US 2020/0269314 A1 of Hong as applied to claim 1 above, and further in view of "Investigation of the structural and mechanical properties of micro-/nano-sized Al2O3 and cBN composites prepared by spark plasma sintering." of Irshad.
	As to claim 21, Ohtake, in combination with Hakeem, Kuratomi, and Hong teach the method of claim 1, see rejection above. Ohtake discloses where a graphite mold was used in sintering (Ohtake, pg. 15 of translation, lines 1-2), meeting the limitation of conducting sintering of the dry powder mixture in a graphite die. 
	However, Ohtake does not disclose where the die is lined with a graphite sheet and covered with a graphite blanket.
	Irshad relates to the same field of endeavor of making composites using spark plasma sintering (Irshad, title). Irshad teaches that to facilitate removal of the sample from the die and to avoid wear of the punches, a graphite sheet was inserted between the graphite die and the powders (Irshad, pg. 10646, section 2, first paragraph), meeting the limitation of lining the die with graphite sheets. Irshad teaches that the die was also covered with a graphite blanket to minimize heat loss during the sintering process (Irshad, pg. 10646, section 2, first paragraph).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add graphite sheets to the die thereby lining the die and covering the die with a graphite blanket as taught by Irshad into the method of spark plasma sintering disclosed by Ohtake, thereby facilitating removal of the sample from the die and reducing wear on the punches and minimize heat loss during the sintering process (Irshad, pg. 10646, section 2, first paragraph).

	As to claim 22, Ohtake does not disclose where SiC paper is used to remove the graphite sheet. 
	Irshad teaches that when using graphite sheets lining the die, sintered samples are ground on 60-grit SiC paper to remove the graphite sheet and obtain a clean surface (Irshad, pg. 10646, section 2, first paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of grinding samples using SiC paper as taught by Irshad into the method of spark plasma sintering disclosed by Ohtake, thereby remove the graphite sheet and obtain a clean surface (Irshad, pg. 10646, section 2, first paragraph).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Composite Material by Using Spark Plasma Sintering of Ohtake in view of US 2018/0155250 A1 of Hakeem, JP H03-44450A of Kuratomi, US 2020/0269314 A1 of Hong, and CN 109266950 A of Lei as applied to claim 11 above, and further in view of "Field‐assisted sintering technology/spark plasma sintering: mechanisms, materials, and technology developments." of Guillon.
	As to claim 23, Ohtake, in combination with Hakeem, Kuratomi, Hong, and Lei teach the method of claim 11, see rejection above. However, Ohtake does not disclose where the heating rate to the sintering temperature is 400°C/min and the cooling rate following the sintering is 200°C/min.
	Guillon relates to the same field of endeavor of spark plasma sintering (Guillon, pg. 830, section 1.1, first paragraph). Guillon teaches using sintering cycles with heating rates as high as 1000°Cmin-1. Guillon teaches that spark plasma sintering can reach active cooling rates under gas flow of 400°Cmin-1 (Guillion, pg. 831, section 1.2, first paragraph). Guillon teaches that these rates reduce the total duration of the process and energy costs (Guillon, pg. 831, section 1.2, first paragraph). Guillion teaches that as grain growth requires time at high temperature for which grain boundary mobility is enhanced, the shorter the time the sintering body has to be held at maximum temperature, the more coarsening should be suppressed (Guillon, pg. 834, section 2.2, first paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a heating rate of as high as 1000°Cmin-1 and a cooling rate after sintering of up to 400°Cmin-1 as taught by Guillon into the method disclosed by Ohtake, thereby reducing the total duration of the process and energy costs (Guillon, pg. 831, section 1.2, first paragraph) and suppress the coarsening of grains (Guillon, pg. 834, section 2.2, first paragraph). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed heating and cooling rates over the prior art disclosure since the prior art minimize grain growth throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Composite Material by Using Spark Plasma Sintering of Ohtake in view of US 2018/0155250 A1 of Hakeem, JP H03-44450A of Kuratomi, US 2020/0269314 A1 of Hong, and CN 109266950 A of Lei as applied to claim 11 above, and further in view of "Investigation of the structural and mechanical properties of micro-/nano-sized Al2O3 and cBN composites prepared by spark plasma sintering." of Irshad.
	As to claim 24, Ohtake, in combination with Hakeem, Kuratomi, Hong, and Lei teach the method of claim 11, see rejection above. Ohtake discloses where a graphite mold was used in sintering (Ohtake, pg. 15 of translation, lines 1-2), meeting the limitation of conducting sintering of the dry powder mixture in a graphite die. 
	However, Ohtake does not disclose where the die is lined with a graphite sheet and covered with a graphite blanket.
	Irshad relates to the same field of endeavor of making composites using spark plasma sintering (Irshad, title). Irshad teaches that to facilitate removal of the sample from the die and to avoid wear of the punches, a graphite sheet was inserted between the graphite die and the powders (Irshad, pg. 10646, section 2, first paragraph), meeting the limitation of lining the die with graphite sheets. Irshad teaches that the die was also covered with a graphite blanket to minimize heat loss during the sintering process (Irshad, pg. 10646, section 2, first paragraph).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add graphite sheets to the die thereby lining the die and covering the die with a graphite blanket as taught by Irshad into the method of spark plasma sintering disclosed by Ohtake, thereby facilitating removal of the sample from the die and reducing wear on the punches and minimize heat loss during the sintering process (Irshad, pg. 10646, section 2, first paragraph).

	As to claim 25, Ohtake does not disclose where SiC paper is used to remove the graphite sheet. 
	Irshad teaches that when using graphite sheets lining the die, sintered samples are ground on 60-grit SiC paper to remove the graphite sheet and obtain a clean surface (Irshad, pg. 10646, section 2, first paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of grinding samples using SiC paper as taught by Irshad into the method of spark plasma sintering disclosed by Ohtake, thereby remove the graphite sheet and obtain a clean surface (Irshad, pg. 10646, section 2, first paragraph).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Composite Material by Using Spark Plasma Sintering of Ohtake, US 2018/0155250 A1 of Hakeem, JP H03-44450A of Kuratomi, and US 2020/0269314 A1 of Hong as applied to claim 1 above, and further in view of CN 109266950 A of Lei.
As to claim 26, it is not clear how the combination of boron nitride powder and 52100-chrome steel can undergo a phase transition from magnetic to non-magnetic phase without the nickel coated boron nitride powder, see 112(b) rejection above. For the purposes of applying prior art, the claim will be treated as requiring the substitution of nickel coated boron nitride powder. Ohtake does not disclose where the cubic boron nitride is nickel coated cubic boron nitride.
Lei relates to cubic boron nitride reinforced steel matrix composite material and preparation method thereof (Lei, pg. 1 of translation, line 11). Lei teaches using a nickel-plated cubic boron nitride micropowder in making the steel-based composite (Lei, pg. 3 of translation, lines 5-6). Lei teaches that nickel-plated cubic boron nitride micropowder improves the adhesion of the steel matrix to cBN powder (Lei, pg. 2 of translation, lines 5-6).
As Ohtake and Lei both relate to boron nitride reinforced steel matrix composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute nickel-plated cubic boron nitride as taught by Lei into the method disclosed by Ohtake, thereby improving the adhesion of the steel matrix to cBN powder (Lei, pg. 2 of translation, lines 5-6).
As the combination of Ohtake, Hakeem, Kuratomi, Hong and Lei disclose the method of spark plasma sintering as shown above, a person of ordinary skill would expect the 52100- chrome steel undergoes a phase transition from a magnetic phase to a non-magnetic phase accompanied by an interdiffusion enhancement between a composite matrix and the nickel coated boron nitride powder. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).
Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive. With respect to the 103 rejection, applicant argues that Claim 1 has been amended to include explicit ranges for the composition and method of preparing the 52100-chrome steel composite and each of the cited references discloses broad ranges of respective parameters therefore the specific elements recited in claim 1 are not obvious from the references individually or in combination (Applicant’s remarks, pg. 8, last full paragraph).
First, it is noted that applicant does not appear to have support for all parameters claimed in instant claim 1, see 112(a) rejection above. Further, Ohtake, in combination with Hakeem, Kuratomi, and Hong disclose the claimed parameters and ranges and it would be obvious to one of ordinary skill to select within these ranges to reach the claimed invention. Therefore the rejection is maintained.
It is agreed that the cancellation of claims 4-6 have rendered those rejections moot (Applicant’s remarks, pg. 9 first paragraph). 
With respect to claim 11, applicant argues that it has been amended to include explicit ranges for the composition and method of preparing the 52100-chrome steel composite and each of the cited references discloses broad ranges of respective parameters therefore the specific elements recited in claim 1 are not obvious from the references individually or in combination (Applicant’s remarks, pg. 9 , 3rd paragraph).
First, it is noted that applicant does not appear to have support for all parameters claimed in instant claim 11, see 112(a) rejection above. Further, Ohtake, in combination with Hakeem, Kuratomi, Hong, and Lei disclose the claimed parameters and ranges and it would be obvious to one of ordinary skill to select within these ranges to reach the claimed invention. Therefore the rejection is maintained.
With respect to new claims 20-25, while applicant argues they contain newly cited features (Applicant’s remarks, pg. 9, 5th paragraph), these claims are rejected over Guillon and Irshad for the reasons stated above. 
With respect to the 112(b) rejections, applicant’s amendments have cured the previous issues and therefore the rejections are withdrawn, though note the new rejections that relate to the instant amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733